SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1147
CA 13-00716
PRESENT: CENTRA, J.P., FAHEY, CARNI, SCONIERS, AND VALENTINO, JJ.


JENNIFER KRAJEWSKI AND ADAM KRAJEWSKI,
PLAINTIFFS-RESPONDENTS,

                      V                                             ORDER

LINDA ANDRIACCIO, NICHOLAS ANDRIACCIO,
DEFENDANTS-RESPONDENTS,
AND TRUTEMP HEATING, INC., DEFENDANT-APPELLANT.


RUPP, BAASE, PFALZGRAF, CUNNINGHAM & COPPOLA LLC, ROCHESTER (MATTHEW
A. LENHARD OF COUNSEL), FOR DEFENDANT-APPELLANT.

CANTOR, DOLCE & PANEPINTO, P.C., BUFFALO (FRANK J. DOLCE OF COUNSEL),
FOR PLAINTIFFS-RESPONDENTS.

KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (RICHARD T. SARAF OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Tracey A.
Bannister, J.), entered February 21, 2013. The order, inter alia,
denied the motion of defendant Trutemp Heating, Inc. for summary
judgment dismissing the second amended complaint and all cross claims
against it, and to strike plaintiffs’ note of issue and certificate of
readiness and compel disclosure of the mental health records of
plaintiff Jennifer Krajewski.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    November 8, 2013                      Frances E. Cafarell
                                                  Clerk of the Court